DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0205442 A1 by Oteri et al. (hereafter referred to as Oteri).
Regarding claim 1, Oteri teaches a device, the device comprising processing circuitry coupled to storage (see at least Fig. 1B and ¶ [0011]), the processing circuitry configured to:
determine a channel sounding sequence with one or more access points (APs), wherein the channel sounding sequence comprises a null data packet announcement (NDPA) communicated with at least one of the one or more Aps (see at least 5A);
determine a first group of station devices (STAs) associated with a first basic service set (BSS) (see at least ¶ [0223]);
cause to send a trigger frame to the first group of STAs to solicit an uplink NDP from each STA of the first group of STAs (see at least ¶¶ [0140] and [0223]);
identify a first uplink NDP received from a first STA of the first group of STAs (see at least Fig. 20A); and
identify a second uplink NDP received from a second STA of a second group of STAs (see at least Fig. 20A).

Regarding claim 2, Oteri teaches the device of claim 1.   In addition, Oteri teaches wherein the channel sounding sequence is sent to a first AP of the one or more APs followed by a null data packet (NDP) frame sent after a passage of a short inter-frame space (SIFS) time from the time the NDPA was sent (see at least ¶¶ [0222] and [0281]).

Regarding claim 3, Oteri teaches the device of claim 1.  In addition, Oteri teaches wherein the first STA belongs to the first BSS and the second STA belongs to a second BSS (see at least Fig. 1A). 

Regarding claim 4, Oteri teaches the device of claim 3.  In addition, Oteri teaches wherein the processing circuitry is further configured to identify a channel state information (CSI) report received from the first group of STAs (see at least Fig. 24).

Regarding claim 5, Oteri teaches the device of claim 1.   In addition, Oteri teaches wherein the NDPA comprises information associated with the one or more APs, wherein the information indicates the one or more APs that will join in a multi-AP channel sounding sequence (see at least ¶ [0255]).

Regarding claim 6, Oteri teaches the device of claim 1.   In addition, Oteri teaches wherein the NDPA comprises association identification (AID) information for the first group of STAs that are requested to process a downlink NDP frame (see at least ¶ [0227]).

Regarding claim 7, Oteri teaches the device of claim 1.   In addition, Oteri teaches the first uplink NDP and the second uplink NDP are spatially multiplexed (see at least ¶ [0140]).

Regarding claim 8, Oteri teaches the device of claim 1.   In addition, Oteri teaches wherein the first uplink NDP and the second uplink NDP are multiplexed in time (see at least ¶ [0140]).

 claim 9, Oteri teaches the device of claim 1.   In addition, Oteri teaches wherein the first uplink NDP in the second uplink NDP are multiplexed in frequency (see at least ¶ [0140]).

Regarding claim 10, Oteri teaches the device of claim 1.  In addition, Oteri teaches further comprising a transceiver configured to transmit and receive wireless signals (see at least Fig. 1B (120; Transceiver).

Regarding claim 11, Oteri teaches the device of claim 10.  In addition, Oteri  teaches the device of claim 1 further comprising an antenna coupled to the transceiver to cause to send the trigger frame (see at least Fig. 1B (120, 122)).

Regarding claim 12, Oteri teaches a non-transitory computer-readable medium storing computer-executable instructions (see at least Fig. 1B) which when executed by one or more processors result in performing operations comprising:
determining a channel sounding sequence (see at least ¶ [0140]) with one or more access points (APs) (see at least Fig. 1A and ¶ [0255]), wherein the channel sounding sequence comprises a null data packet announcement (NDPA) communicated with at least one of the one or more Aps (see at least 5A);
determining a first group of station devices (STAs) associated with a first basic service set (BSS) (see at least ¶ [0223]);
cause to send a trigger frame to the first group of STAs to solicit an uplink NDP from each STA of the first group of STAs (see at least ¶¶ [0140] and [0223]);
identify a first uplink NDP received from a first STA of the first group of STAs (see at least Fig. 20A); and
identify a second uplink NDP received from a second STA of a second group of STAs (see at least Fig. 20A).

Regarding claim 13, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition Oteri teaches wherein the channel sounding sequence is sent to a first AP of the one or more APs followed by a null data packet (NDP) frame sent after a passage of a short inter-frame space (SIFS) time from the time the NDPA was sent (see at least ¶¶ [0222] and [0281]).

Regarding claim 14, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition, Oteri further teaches wherein the first STA belongs to the first BSS and the second STA belongs to a second BSS (see at least Fig. 1A).

Regarding claim 15, Oteri teaches the non-transitory computer-readable medium of claim 14.  In addition, Oteri further teaches wherein the operations further comprise identifying a channel state information (CSI) report received from the first group of STAs (see at least Fig. 24).

Regarding claim 16, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition, Oteri teaches wherein the NDPA comprises information associated with the one or more APs, wherein the information indicates the one or more APs that will join in a multi-AP channel sounding sequence (see at least ¶ [0255]).

Regarding claim 17, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition, Oteri further teaches wherein the NDPA comprises association identification (AID) information for the first group of STAs that are requested to process a downlink NDP frame (see at least ¶¶ [0227]).

Regarding claim 18, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition, Oteri further teaches the first uplink NDP and the second uplink NDP are spatially multiplexed (see at least ¶ [0140]).

Regarding claim 19, Oteri teaches the non-transitory computer-readable medium of claim 12.  In addition, Oteri further teaches wherein the first uplink NDP and the second uplink NDP are multiplexed in time (see at least ¶ [0140]).

Regarding claim 20, Oteri teaches a method comprising:
determining, by one or more processors (see at least Fig. 1B), a channel sounding sequence (see at least ¶ [0140]) with one or more access points (APs) (see at least Fig. 1A and ¶ [0255]), wherein the channel sounding sequence comprises a null data packet announcement (NDPA) communicated with at least one of the one or more Aps (see at least 5A);
determining a first group of station devices (STAs) associated with a first basic service set (BSS) (see at least ¶ [0223]);
cause to send a trigger frame to the first group of STAs to solicit an uplink NDP from each STA of the first group of STAs (see at least ¶¶ [0140] and [0223]);
identify a first uplink NDP received from a first STA of the first group of STAs (see at least Fig. 20A); and
identify a second uplink NDP received from a second STA of a second group of STAs (see at least Fig. 20A).
Prior Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.  US 2018/0337713 A1 Elsherif et al. discloses techniques in which a condition associated with transmitting an MU PLCP Protocol Data Unit (MU-PPDU) for multiple STAs is identified, packet error (e.g., PER) and signal strength (e.g., MU-SINR) metrics are determined for each STA in response to such condition, a rate for each STA is determined based on the respective metrics, and the MU-PPDU is transmitted according to the determined rates.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA W COSME/Primary Examiner, Art Unit 2465